Citation Nr: 0839410	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a right ankle 
disorder.

8.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by which to RO denied, in 
pertinent part, entitlement to the benefits sought herein.  

In an April 2006 memorandum, the RO made a formal finding as 
to the lack of availability of the veteran's service 
treatment records.  Voluminous service treatment records are, 
however, contained within the claims file, but there is no 
indication as to whether they are complete. 

In August 2008, the veteran testified at a hearing before the 
undersigned, which took place at the RO.

The issued of entitlement to service connection for GERD, a 
right knee disorder, and a left knee disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a low back 
disorder.  

2.  The veteran is not shown to be suffering from a right hip 
disorder.

3.  The veteran is not shown to be suffering from a left hip 
disorder.

4.  The veteran is not shown to be suffering from a right 
ankle disorder

5.  The veteran is not shown to be suffering from a left 
ankle disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A right hip disorder was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A left hip disorder was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  A right ankle disorder was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  A left ankle disorder was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in July 2006, 
December 2006, and July 2008.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in October 2005 and May 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, a comprehensive VA medical examination was provided in 
November 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records and available service treatment records.  The RO 
found in an April 2006 memorandum that the service treatment 
records were unavailable.  The record nonetheless contains 
voluminous service treatment records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
veteran was afforded a VA medical examination in November 
2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part, sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

Low back 

The available service treatment records make no reference to 
the low back.  Over the years, moreover, the veteran was 
consistently found fit to jump.  Indeed, he performed scores 
of parachute jumps in service.  Presumably, these would not 
have been possible in the presence of a low back disorder.

The post-service medical evidence does not reflect any 
diagnosis pertinent to the low back.  On November 2005 VA 
general medical examination conducted soon after separation, 
the examiner diagnosed multiple joint arthralgias to include 
the lumbar spine.  An X-ray study of the lumbar spine 
revealed no abnormalities.

Subsequent private medical records do not reflect the 
presence of a low back disability.  In March 2007, a private 
physician assessed osteoarthritis of multiple joints but did 
not refer of the back, and X-ray studies undertaken pursuant 
to complaints of joint pain did not include the back.

In the absence of a presently diagnosed disability, service 
connection cannot be granted.  See e.g., Gilpin, supra.  The 
record contains no diagnosis of a low back disability.  Thus, 
service connection for a low back disability is denied.  Id.; 
38 C.F.R. § 3.303.  The Board does not dispute the veteran's 
subjective complaints of low back pain.  Pain alone without 
an underlying diagnosis, however, is not a sufficient basis 
for the granting of service connection.  See Sanchez-Benitez, 
supra.

Because portions of the veteran's service treatment records 
might well be missing, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In his regard, the Board emphasizes 
that jump status was regularly approved and post-service 
medical records do not reflect any disability of the low back 
beyond pain.  Both of the foregoing factors militate against 
the finding that the veteran is suffering from a low back 
disability, much less one that is related to service.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right and left hips 

The available service treatment records do not reflect a 
disability of either hip.  On VA general medical examination 
in November 2005, the examiner examined the hips but noted no 
abnormalities.  An X-ray study of the hips, moreover, was 
within normal limits.  The examiner diagnosed arthralgias of 
multiple joints to include the hips.  

Subsequent medical records make no mention to the hips.  In 
December 2006, a private physician noted bilateral lower 
extremity arthritic complaints, and in March 2007 the same 
physician assessed osteoarthritis of multiple joints.  The 
hips specifically were not mentioned.

The presence of a disability is a prerequisite to the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  Pain, although acknowledged by the 
VA examiner, is an insufficient basis for the granting of 
service connection.  Sanchez-Benitez, supra.  Thus, because 
no more than bilateral hip pain has been assessed, service 
connection for alleged right and left his disorders is 
denied.  Id.; 38 C.F.R. § 3.303.  

Because portions of the veteran's service treatment records 
might be missing, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See O'Hare, supra.  In this regard, the 
Board emphasizes that jump status was regularly approved and 
post-service medical records do not reflect any disability of 
the hips beyond pain.  Both of the foregoing factors militate 
against the finding that the veteran is suffering from right 
and left hip disorders, much less ones that are related to 
service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision regarding either the right or left hip.

Right and left ankles

Just before separation, radiologic studies of the ankles were 
ordered, and they were found to be normal.

On VA general medical examination in November 2005, the 
veteran complained of bilateral ankle pain.  X-ray studies of 
the ankles were normal.  The examiner diagnosed arthralgias 
of the ankles bilaterally.  X-ray studies of the ankles were 
conducted in January 2007, and the ankles were again found to 
be normal.  

The presence of a disability is a prerequisite to the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.  Pain, although acknowledged by the 
VA examiner, is an insufficient basis for the granting of 
service connection.  Sanchez-Benitez, supra.  Thus, because 
no more than bilateral ankle pain has been assessed, service 
connection for alleged right and left ankle disorders is 
denied.  Id.; 38 C.F.R. § 3.303.  

Because portions of the veteran's service treatment records 
might be missing, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See O'Hare, supra.  In this regard, the 
Board emphasizes that jump status was regularly approved and 
post-service medical records do not reflect any disability of 
the ankles beyond pain.  Both of the foregoing factors 
militate against the finding that the veteran is suffering 
from right and left ankle disorders, much less ones that are 
related to service.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision regarding either the right or left ankle.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

Further development of the evidence is necessary in order to 
resolve the remaining matters on appeal.

As to GERD, the service treatment records make reference to 
treatment for that condition.  On VA general medical 
examination completed in November 2005, approximately a month 
and a half after separation, no GERD was diagnosed.  Findings 
of GERD, however, are apparent in subsequent private medical 
records to include a December 2006 notation.  Because GERD 
was diagnosed in service and appears to exist currently, a VA 
examination must be conducted to determine whether the 
veteran still suffers from GERD and, if so, whether it is 
related to the seemingly acute episodes in service.

With respect to the knees, the service treatment records 
reflect intermittent treatment over the veteran's many years 
of service.  The complaints centered primarily upon the left 
knee, but the right knee was addressed as well.  In January 
2007, indeed, left knee chondromalacia was found on magnetic 
resonance imaging.  Thus, considering that the veteran 
performed numerous parachute jumps and that at least one knee 
is implicated, the Board believes that it would be prudent to 
examine both knees to determine whether the veteran has any 
knee disabilities that are related to service.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Copies of current treatment records, 
covering the period from March 2007 to the 
present, should be obtained and associated 
with the claims folder.

2.  Schedule a VA gastrointestinal 
examination to determine whether the 
veteran suffers from GERD.  If so, an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disability is of 
service onset or otherwise related thereto 
should be provided.  The examiner should 
review pertinent documents in the claims 
file in conjunction with the examination 
and provide a rationale for all opinions 
and conclusions.  The examination report 
should indicate whether the claims file 
was reviewed.

3.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from right and/or left knee disorders.  If 
any knee disorder is found, an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
such disorder is of service onset or 
otherwise related thereto should be 
provided.  The examiner should review 
pertinent documents in the claims file in 
conjunction with the examination and 
provide a rationale for all opinions and 
conclusions.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  Undertake any other development deemed 
necessary and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


